Citation Nr: 0416118	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-16 785	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his spouse.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
initially on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware that denied service connection for 
anxiety/depressive disorder.  The veteran was notified of the 
rating decision in June 1999.  He filed a notice of 
disagreement in July 1999.  The RO issued a statement of the 
case later that month and received the veteran's substantive 
appeal in August 1999.  

The veteran testified during a hearing before personnel at 
the Regional Office in November 1999.  Later, in January 
2001, the veteran and his spouse testified at a hearing 
before a Board Member (now reffered to as "Veterans Law 
Judge").  Transcripts of both proceedings are of record.  

In a February 2001 decision, the Board remanded the matter to 
the RO for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claim; hence, it has been 
returned to the Board for further appellate consideration.

REMAND

In March 2004, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, in which he requested a 
hearing at the RO before a Veterans Law Judge.  In a March 
2004 letter, the RO advised the veteran that his request for 
a hearing was denied as he had previously been afforded a 
hearing before a Veterans Law Judge in January 2001.  

However, the Veterans Law Judge who presided over the hearing 
in January 2001 has since retired, and is no longer employed 
by the Board.  Pursuant to 38 C.F.R. § 20.707 (2003), the 
Member of the Board who conducts a hearing shall participate 
in making the final determination of the claim.  Thus, as the 
former Board employee is unable to participate in the final 
determination of this matter, due process requires that the 
veteran's request for a hearing be granted and that another 
hearing be scheduled.  Since Travel Board hearings are 
scheduled by the RO (See 38 C.F.R. § 20.704(a) (2002)), the 
Board is herein remanding the case for that purpose.

Accordingly, this matter is REMANDED to the RO for the 
following action:  

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures set forth in 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2003).  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



